DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered, to enter the claims of 11/1/21.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 9/27/21, Applicant, on 11/1/21, amended claims. Claims 1-4, 6-11, 13-18, and 20-21 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 101 rejection (abstract idea) is withdrawn when viewing the claim as a whole. The claim is now eligible as not being directed to an abstract idea, as it needs “unsupervised learning” as part of the clustering to produce customers in common; then st unsupervised learning], using a 2nd reinforcement learning model to iteratively adjust policies to reach higher level of similarity with real transactions with extensive details on how the training occurs (see e.g. FIG. 7, paragraph 46), then a 3rd training of a predictive model to identify abnormal customer behavior, using the simulated customer data based on the 2nd reinforcement learning model with the specific steps of how it is adjusted, and the 1st unsupervised learning. This is viewed as similar to the Example 39, multi-stage training method and is also eligible at step 2a, prong one or step 2a, prong 2 as being improvement to computing technology or applying the judicial exception in a meaningful way. Similar rationale for being eligible applies for claims 8 and 15. Applicant’s remarks, 7/23/21, pages 11-12 also supports eligibility.
The claims overcome the 103 rejections. For claim 1, in the art of modeling transaction data, claim 1 overcomes the prior art by reciting:  1) performing, by the processing device, unsupervised learning on the plurality of clusters of customers to produce a plurality of sub-clusters of customers with a second feature in common; 2) providing [[the]] a plurality of standard artificial customer profiles to a cognitive system, wherein the plurality of artificial customer profiles are generated by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 3) generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model; 4) the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first 
New double patenting rejections are set forth below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/22 (both of them) are being considered by the examiner.

Double Patenting
Claims 1-4, 6-11, 13-18, and 20-21 of this application is patentably indistinct from: 
claims 1-21 of copending Application No. 16/674,467; 
claims 1, 3-8, 10-15, 17-20 of copending Application No. 16/674,457;
claims 1-4, 6-11, 13-18, and 20 of copending Application No. 16/674,454;
claims 1-20 of copending Application No. 16/674,456;
claims 1-2, 4-9, 11-16, 18-20 of copending Application No. 16/674,459;
claims 1-21 of copending Application No. 16/674,464;
claims 1-20 of copending Application No. 16/674,468;
claims 1-20 of copending Application No. 16/674,472;
claims 1, 3-8, 10-15, and 17-20 of copending Application No. 16/674,474. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in claim 1, 8, 15 relative to claims 1, 6 of ‘467 are 1) producing sub-clusters (but this is in claim 6 of ‘467); 2) re-naming the “standard customer profiles” as “artificial customer Kandasamy 2019/0370812 see par 41 -  At block 504… The training of the ML modules 112A, 112B may occur in two steps. First, “natural” data 122A may be collected from customer/merchant transactions. Second, “test” data 122A may be collected from transaction sessions for which some data may be intentionally altered to optimize determining a fraudulent transaction node 119. In some embodiments, data that may be altered to train the system to identify a fraudulent transaction may include a length of time the account has been established, a size of the transaction to include numerous items purchased, a transaction may be modified to include several of the same item, a transaction that includes “rush” or express shipping, an international shipping address,… shipping items from multiple transactions across multiple accounts to a single address,… orders using disposable email addresses, etc. one or more of these characteristics of a transaction may be modified and tested as controllable inputs 316. The test datasets may contain randomly generated changes, targeted changes based on suspected effects, or may be a combination of these or others;  4) using a reinforcement learning model for simulating ( NPL-Amarasinghe – See page 4, Section 3 – identify fraudulent transactions using reinforced learning based on deviations and anomalies); 6) the last step of claim 1  The computing environment 900 may also implement the module 916 on a remote computing device 930.) Both Kandasamy and Amarasinghe are analogous art as they are directed to using learning methods for assessing fraud (Kandasamy par 36; Aamarsinghe Abstract).  Kandasmy discloses “After training of the machine learning architecture 300 is completed, data from the hidden layer may be fed to the artificial intelligence engine 314 to generate values for controllable input(s) 316 to optimize the transaction node 119 or even increase the automated identification of fraudulent or other types of transactions and predictive uses of the payment device” (See par 36). Aamarsinghe improves upon Kandasmy by explicitly disclosing known “reinforcement learning” can be used). One of ordinary skill in the art would be motivated to further include explicitly using “reinforcement learning” to improve upon the fraud detection using “any machine learning” as disclosed in Kandasamy.
Claim 2, 9, 16 here is the same as claim 2 in ‘467.
Claim 3, 10, 17 here is the same as claim 3 in ‘467.
Claim 4, 11, 18 here is the same as claim 4 in ‘467.
Claim 6, 13, 20 here is the same as claim 6 in ‘467.
Claim 7, 14, 21 here is the same as claim 7 in ‘467.
To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in (Kandasamy (US 2019/0370812) and Amarasinghe, "Critical analysis of machine learning based approaches for fraud detection in financial .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, 17-20 of copending Application No. 16/674,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1, 8, 15 of ‘457 are present in claim 1 here. ‘457 is an even broader claim than the one here. Claim 6 in ‘457 states “unsupervised learning” for clustering is occurring, which is in claim 1 here.
Claim 2, 9, 16 is obvious in light of Milton –See par 46 - Each user-profile record may include an identifier of the record (which may be a value otherwise uncorrelated with the identity of the user to enhance privacy), and an identifier of the source or sources of the location histories from which the profile was created such that subsequent location histories can be matched with the profile (e.g. a account associated with a special-purpose native application); see par 60 - Further, such dimensions may include scores for the other user data, such as frequencies or amounts of financial transactions indicating purchases in a given category, such as frequencies or amounts of purchases within a threshold duration of time.
Milton – see par 51- audience membership vector based on having collection of attribute scores above a threshold; see par 88 - In some embodiments, consumers may be clustered according to affinity scores (e.g., by converting affinity scores into vectors and clustering the vectors, for instance with a DBSCAN algorithm). In some embodiments, the clusters may segment users based on similar sets of activities, which is expected to create relatively powerful predictors for the segment; See par 108 - In some embodiments, the models may be replicated on a relatively large number of computing devices, and different subsets of the consumer-behavior records may be assigned to the different computing devices to execute concurrent classification of the records to expedite operations, e.g., in accordance with the MapReduce techniques described above.
Claim 4, 11, 18 is obvious in light of Milton – See par 31 - The user-data providers 20 may provide data about users that is not necessarily tied to geolocation, such as purchasing history; See par 60 – dimensions of data include frequencies or amounts of purchases within a threshold amount of time; see par 88 – Some embodiments of the location analytics platform may include a module configured to infer consumer affinities based on shopping behaviors. In some cases, affinities may be learned using various data sources, including purchasing behavior of the consumer; In some embodiments, such algorithms may produce a model of the frequency and duration of activity at various retail locations. In some embodiments, consumers may be clustered according to affinity scores (e.g., by converting affinity scores into vectors and clustering the vectors, for instance with a DBSCAN algorithm). In some embodiments, the clusters may segment users based on similar sets of activities, which is expected to create relatively powerful predictors for the segment).
Claim 6, 13, 20 is obvious in light of Milton – see par 81 - In other cases, some of the audience member functions may be obtained with other techniques, such as hand-coded rules specifying particular time tiles that correspond to audiences; See also par 51 -  In some cases, each component of the audience vector may be calculated according to an audience member function that is a combination (e.g., weighted sum) of feature functions. Examples of such feature functions may include scores indicating whether a given user is currently within a tile having a particular attribute score (or collection of attribute scores) above a threshold, whether a given user has visited tiles having a particular attribute score above a threshold at particular times more than a threshold amount of times within some trailing duration, and the like (disclosing rule of “threshold”)).
Claim 7, 14, 21 is obvious in light of Milton – see par 43 – Each attribute record may include an indicator of the attribute being characterized and an attribute score indicating the degree to which users tend to engage in activities corresponding to the attribute in the corresponding tile at the corresponding duration of time. In some cases, the attribute score (or tile-time record) is characterized by a density score indicating the number of users expected to engage in the corresponding activity in the tile at the time; See par 110-112 – Next, some embodiments may classify the second set of consumer-behavior vectors as each belonging to at least a respective one of the psychographic segments with the trained machine learning models, as indicated by block 106. In some cases, classification may include determining whether the vector is in or out of one of the above-described envelopes in a parameter space determined with a convex hull algorithm; system may rank retail stores visited by those in the segment by frequency of visits or amount of visits (as indicated in the consumer-behavior records of the first set).
To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in Milton (US 2016/0239857 (see e.g. par 33 – fraud detector); and/or (Kandasamy (US 2019/0370812) and Amarasinghe, "Critical analysis of machine learning based approaches for fraud detection in financial transactions," 2018, In Proceedings of the 2018 International Conference on Machine Learning Technologies, pages 12-17 applied in other double patenting rejection above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18, and 20 of copending Application No. 16/674,454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘454 (See Notice of Allowance 12/30/21 with amended claims) are present in claim 1, 8, 15 here. ‘454 is an even broader claim than the one here. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in claim 1, 8, 15 relative to claims 1, 6 of ‘467 NPL-Amarasinghe – See page 4, Section 3 – identify fraudulent transactions using reinforced learning based on deviations and anomalies); 2) the last step of claim 1 ‘467 is “distributing the detection model to each of the computing devices over the network”. This is just sending the model/algorithm to other devices. It is disclosed by Kandasamy as well (See FIG .1 , par 26 , par 57, FIG. 6 - The computing environment 900 may also implement the module 916 on a remote computing device 930.) Both Kandasamy and Amarasinghe are analogous art as they are directed to using learning methods for assessing fraud (Kandasamy par 36; Aamarsinghe Abstract).  Kandasmy discloses “After training of the machine learning architecture 300 is completed, data from the hidden layer may be fed to the artificial intelligence engine 314 to generate values for controllable input(s) 316 to optimize the transaction node 119 or even increase the automated identification of fraudulent or other types of transactions and predictive uses of the payment device” (See par 36). Aamarsinghe improves upon Kandasmy by explicitly disclosing known “reinforcement learning” can be used). One of ordinary skill in the art would be motivated to further include explicitly using “reinforcement learning” to improve upon the fraud detection using “any machine learning” as disclosed in Kandasamy.
Claim 2, 9, 16 here is the same as claim 2 in ‘454.
Claim 3, 10, 17 here is the same as claim 3 in ‘454.
Claim 4, 11, 18 here is the same as claim 4 in ‘454.
Claim 6, 13, 20 here is the same as claim 6 in ‘454.
Claim 7, 14, 21 here is the same as claim 7 in ‘454.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘456 are present in claim 1, 8, 15 here. ‘456 is a much broader claim than the one here – it has just the reinforcement learning; standard data; goal; comparing action with goal; adjusting feedback under similarity threshold reached. All of these limitations are in the claim here thus we have a double patenting issue. 
Claim 2, 9, 16 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 3, 10, 17 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 4, 11, 18 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 6, 13, 20 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 7, 14, 21 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-16, 18-20 of copending Application No. 16/674,459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘459 are present in claim 1, 8, 15 here. ‘459 is a broader claim than the one here – it has just the reinforcement learning; standard data; goal; comparing action with goal. The only difference is it says “behavioral pattern” is identified and provided and used to generate new simulated transaction data. This is disclosed by Amarsinghe (page 14, section 2.2 Unsupervised Anomaly detection ; 2.2.2.1 – looking at when transaction pattern gets disturbed and anomalies; page 14, Section 2.2.2.1 sequence in fraud detection event logs with a Hidden Markov Model). Thus it is an obvious modification.
Claim 2, 9, 16 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 3, 10, 17 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 4, 11, 18 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 6, 13, 20 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 7, 14, 21 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection.
Both Milton and Amarasinghe are analogous art as they are directed to using learning methods for assessing fraud (Kandasamy par 36; Milton par 33 fraud detector).  

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘464 are present in claim 1, 8, 15 here. ‘454 is an even broader claim than the one here. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in claim 1, 8, 15 relative to claims 1, 6 of ‘467 are using a 1) reinforcement learning model for simulating ( NPL-Amarasinghe – See page 4, Section 3 – identify fraudulent transactions using reinforced learning based on deviations and anomalies). 
Claim 2, 9, 16 here is the same as claim 2 in ‘464.
Claim 3, 10, 17 here is the same as claim 3 in ‘464.
Claim 4, 11, 18 here is the same as claim 4 in ‘464.
Claim 6, 13, 20 here is the same as claim 6 in ‘464.
Claim 7, 14, 21 here is the same as claim 7 in ‘464.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘468 are present in claim 1, 8, 15 here. ‘468 is an even broader claim than the one here. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in claim 1, 8, 15 relative to claims 1, 6 of ‘468 are using a 1) clusters, sub-clusters. To any extent this is not covered by claim 2 of ‘468, Milton discloses (Milton –See par 88 – model of frequency and duration of activity at various retail locations; clusters may segment users based on similar sets of activities; See par 91, FIG. 4 – process 94 performed by segmenter 13 in FIG. 1 (that is in platform 12); FIG. 4 - obtain 1st set of consumer-behavior records (96); In some embodiments, the process 94 discovers segments of consumers with unsupervised machine learning techniques); and performing, by the processing device, unsupervised learning on the plurality of clusters of customers to Milton – See FIG. 4 – 2nd set of consumer-behavior vectors belonging to segments; par 101 - In some embodiments, a hierarchy of segments may be determined by repeating the clustering process on each segment, and each vector may be mapped to a genus, species, and in some cases, sub-species, each corresponding to a repetition of the process. par 111 - In some cases, the prediction may include predicting that a consumer who is engaged in 9 out of 10 behaviors that largely account for the clustering of the segment will engage in the 10th behavior. In some cases, predicting may entail predicting a likelihood to patronize a retail store patronized by others (i.e. sub-cluster) in the same segment (within the 1st cluster)); and repeating, by the processing device, the unsupervised learning on the plurality of sub- clusters to produce further sub-clusters with a plurality of features in common (Milton – see par 101 - In some embodiments, a hierarchy of segments may be determined by repeating the clustering process on each segment, and each vector may be mapped to a genus, species, and in some cases, sub-species, each corresponding to a repetition of the process; see par 102 - Accordingly, some embodiments may repeat the clustering process multiple times (e.g., more than five times) with different initial point selections (e.g., different random selections) and select a resulting set of clusters having the best clusters by the aforementioned measure.)
Claim 2, 9, 16 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 3, 10, 17 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 4, 11, 18 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 6, 13, 20 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 7, 14, 21 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection.
To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in (Kandasamy (US 2019/0370812) and Amarasinghe, "Critical analysis of machine learning based approaches for fraud detection in financial transactions," 2018, In Proceedings of the 2018 International Conference on Machine Learning Technologies, pages 12-17 and Milton (US 2016/0239857).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘472 are present in claim 1, 8, 15 here. ‘472 is an even broader claim than the one here. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in claim 1, 8, 15 relative to claims Milton –See par 88 – model of frequency and duration of activity at various retail locations; clusters may segment users based on similar sets of activities; See par 91, FIG. 4 – process 94 performed by segmenter 13 in FIG. 1 (that is in platform 12); FIG. 4 - obtain 1st set of consumer-behavior records (96); In some embodiments, the process 94 discovers segments of consumers with unsupervised machine learning techniques); and performing, by the processing device, unsupervised learning on the plurality of clusters of customers to produce a plurality of sub-clusters of customers with a second feature in common (Milton – See FIG. 4 – 2nd set of consumer-behavior vectors belonging to segments; par 101 - In some embodiments, a hierarchy of segments may be determined by repeating the clustering process on each segment, and each vector may be mapped to a genus, species, and in some cases, sub-species, each corresponding to a repetition of the process. par 111 - In some cases, the prediction may include predicting that a consumer who is engaged in 9 out of 10 behaviors that largely account for the clustering of the segment will engage in the 10th behavior. In some cases, predicting may entail predicting a likelihood to patronize a retail store patronized by others (i.e. sub-cluster) in the same segment (within the 1st cluster)); and repeating, by the processing device, the unsupervised learning on the plurality of sub- clusters to produce further sub-clusters with a plurality of features in common (Milton – see par 101 - In some embodiments, a hierarchy of segments may be determined by repeating the clustering process on each segment, and each vector may be mapped to a genus, species, and in some cases, sub-species, each corresponding to a repetition of the process; see par 102 - Accordingly, some embodiments may repeat the clustering process multiple times (e.g., more than five times) with different initial point selections (e.g., different random selections) and select a resulting set of clusters having the best clusters by the aforementioned measure.)
Claim 2, 9, 16 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 3, 10, 17 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 4, 11, 18 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 6, 13, 20 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 7, 14, 21 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection.
To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in (Kandasamy (US 2019/0370812) and Amarasinghe, "Critical analysis of machine learning based approaches for fraud detection in financial transactions," 2018, In Proceedings of the 2018 International Conference on Machine Learning Technologies, pages 12-17 and Milton (US 2016/0239857).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-4, 6-11, 13-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, and 17-20 of copending Application No. 16/674,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the limitations in claim 1 of ‘474 are present in claim 1, 8, 15 here. ‘474 is an even broader claim than the one here. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in claim 1, 8, 15 relative to claims 1, 6 of ‘474 are using a 1) clusters, sub-clusters. To any extent this is not covered by claim 6 of ‘474, Milton discloses (Milton –See par 88 – model of frequency and duration of activity at various retail locations; clusters may segment users based on similar sets of activities; See par 91, FIG. 4 – process 94 performed by segmenter 13 in FIG. 1 (that is in platform 12); FIG. 4 - obtain 1st set of consumer-behavior records (96); In some embodiments, the process 94 discovers segments of consumers with unsupervised machine learning techniques); and performing, by the processing device, unsupervised learning on the plurality of clusters of customers to produce a plurality of sub-clusters of customers with a second feature in common (Milton – See FIG. 4 – 2nd set of consumer-behavior vectors belonging to segments; par 101 - In some embodiments, a hierarchy of segments may be determined by repeating the clustering process on each segment, and each vector may be mapped to a genus, species, and in some cases, sub-species, each corresponding to a repetition of the process. par 111 - In some cases, the prediction may include predicting that a consumer who is engaged in 9 out of 10 behaviors that largely account for the clustering of the segment will engage in the 10th behavior. In some cases, predicting may entail predicting a likelihood to patronize a retail store patronized by others (i.e. sub-cluster) in the same segment (within the 1st cluster)); and repeating, by the processing device, the unsupervised learning on the plurality of sub- clusters to produce further sub-clusters with a plurality of features in common (Milton – see par 101 - In some embodiments, a hierarchy of segments may be determined by repeating the clustering process on each segment, and each vector may be mapped to a genus, species, and in some cases, sub-species, each corresponding to a repetition of the process; see par 102 - Accordingly, some embodiments may repeat the clustering process multiple times (e.g., more than five times) with different initial point selections (e.g., different random selections) and select a resulting set of clusters having the best clusters by the aforementioned measure.). adding a limitation in claim 1 here of “providing the plurality of artificial customer profiles to a cognitive system, wherein the plurality of artificial customer profiles are generated by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage” but this is known in the art as shown by Kandasamy 2019/0370812 see par 41 -  At block 504… The training of the ML modules 112A, 112B may occur in two steps. First, “natural” data 122A may be collected from customer/merchant transactions. Second, “test” data 122A may be collected from transaction sessions for which some data may be intentionally altered to optimize determining a fraudulent transaction node 119. In some embodiments, data that may be altered to train the system to identify a fraudulent transaction may include a length of time the account has been established, a size of the transaction to include numerous items purchased, a transaction may be modified to include several of the same item, a transaction that includes “rush” or express shipping, an international shipping address,… shipping items from multiple transactions across multiple accounts to a single address,… orders using disposable email addresses, etc. one or more of these characteristics of a transaction may be modified and tested as controllable inputs 316. The test datasets may contain randomly generated changes, targeted changes based on suspected effects, or may be a combination of these or others. Both Kandasamy and Milton are analogous art as they are directed to using learning methods for assessing fraud (Kandasamy par 36; Milton par 33 fraud detector).  Milton discloses that content targeters can use its disclosure to work with various features including “missing values” (See par 68). Milton also discloses detecting fraud based on anomalous behavior and correlations (See par 33).  Kandasmy improves upon Milton by explicitly disclosing known “random” combining of information to optimizie test data for training to determine fraudulent transactions (See Kandaasmy par 41). One of ordinary skill in the art would be motivated to further include explicitly using “random adjustments to the test data to improve upon the learning of fraudulent data to efficiently improve upon the classification of transactional behavior of Milton and improve upon the detection of anomalous/fraudulent behavior based on patterns of Milton.
Claim 2, 9, 16 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 3, 10, 17 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 4, 11, 18 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 6, 13, 20 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection. 
Claim 7, 14, 21 here is obvious over Milton for same reasons as above in ‘457 double patenting rejection.
To any extent there is a distinction in the independent claims, it is obvious in light of the art applied in (Kandasamy (US 2019/0370812) and Amarasinghe, "Critical analysis of machine learning based approaches for fraud detection in financial transactions," 2018, In Proceedings of the 2018 International Conference on Machine Learning Technologies, pages 12-17 and Milton (US 2016/0239857).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619